Filed 3/26/14 P. v. Marshall CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B250152

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA059552)
         v.

JOSHUA R. MARSHALL,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior court of Los Angeles County.
Christopher G. Estes, Judge. Affirmed.
         Joshua R. Marshall, in pro. per.; and Maureen L. Fox, under appointment by the
Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.




                                      ____________________________
       In August 2010, Joshua Marshall pleaded no contest to two counts of first degree
burglary in exchange for dismissal of five other burglary and theft-related counts,
imposition of an eight year prison term, and suspension of that term in favor of three
years formal probation. In April 2013, Marshall was charged with four counts of
burglary and theft-related crimes in Antelope Valley, California. In May 2013, Marshall
was charged in the instant case with one count of residential (first degree) burglary and
one count of commercial (second degree) burglary. He pleaded no contest to count 1.
       The trial court found the plea was factually supported and knowing, intelligent and
voluntary. Consistent with a plea agreement, the court dismissed prosecution and
probation revocation proceedings stemming from the April 2013 charges, sentenced
Marshall to 17 years in prison, and ordered him to pay restitution fines and assessments
and provide biological samples. The court recommended, at Marshall’s request, that the
Department of Corrections evaluate him for possible placement in a fire camp.
       Defendant timely appealed after obtaining a certificate of probable cause. We
appointed counsel to represent him on appeal, and after examination of the record,
appointed counsel filed an opening brief raising no issues and asking this court to
independently review the record. (People v. Wende (1979) 25 Cal. 3d 436, 441-442.) On
December 12, 2013, we sent letters to defendant and appointed counsel, directing counsel
to immediately forward the appellate record to defendant and advising defendant that
within 30 days he could personally submit any contentions or issues that he wished us to
consider.
       Defendant responded with a one-page letter in which he denied having entered the
victim’s residence but raised no other substantive issues. Defendant requested that we
review the record on his behalf.
       We have examined the entire record and found no arguable issue of any sort. We
are therefore satisfied that defendant’s appointed counsel has fully complied with her
responsibilities and that no arguable issues exist. (People v. Kelly (2006) 40 Cal. 4th 106,
109-110; People v. Wende, supra, 25 Cal.3d at p. 441.)



                                             2
                                    DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                                              CHANEY, J.


We concur:




             ROTHSCHILD, Acting P. J.



                          *
             MILLER, J.




      *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.


                                            3